        Case 1:19-cv-02783-AT-SLC Document 55 Filed 06/11/20 Page 1 of 1

                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
SAIWON ROBBINS,                                                      DOC #: _________________
                                                                     DATE FILED: _6/11/2020___
                                Plaintiff,

               -against-
                                                                          19 Civ. 2783 (AT) (SLC)
NEW YORK CITY DEPARTMENT OF
CORRECTIONS, ET AL,                                                               ORDER

                          Defendant.
ANALISA TORRES, District Judge:

        On April 22, 2020, Plaintiff sent a letter to the Court requesting that the Court reopen this
action on the ground that a settlement had not been consummated. ECF No. 52. Because of
delays in processing filings during the COVD-19 pandemic, that letter was not docketed until
May 27, 2020. On June 10, 2020, Defendant responded to Plaintiff’s letter, and Defendant’s
counsel represented that in the intervening time, the parties had spoken by telephone and agreed
to proceed with the agreed-upon settlement. ECF No. 54.

       Accordingly, Plaintiff’s request to reopen the case is DENIED.

       SO ORDERED.

Dated: June 11, 2020
       New York, New York
